Exhibit 10.3C

TERCICA, INC.

RESTRICTED STOCK UNIT GRANT NOTICE

(2004 STOCK PLAN)

Tercica, Inc. (the “Company”), pursuant to Section 8 of the Company’s 2004 Stock
Plan (the “Plan”), hereby grants to Participant a Restricted Stock Unit Award
covering the number of restricted stock units (the “Restricted Stock Units”) set
forth below (the “Award”). This Award shall be evidenced by this Restricted
Stock Unit Grant Notice (the “Grant Notice”) and the Restricted Stock Unit Award
Agreement attached hereto (the “Agreement”). This Award is subject to all of the
terms and conditions as set forth herein, the Agreement, and the Plan, each of
which is attached hereto and incorporated herein in its entirety.

 

Participant:

         Date of Grant:          Vesting Commencement Date:          Number of
Restricted Stock Units:         

Payment for Shares:

     Participant’s services to the Company  

Vesting Schedule: The Restricted Stock Units shall vest in a series of four
(4) successive equal annual installments on the dates that are the thirteenth
(13th), twenty-fourth (24th), thirty-sixth (36th), and forty-eighth (48th) month
anniversaries of the Date of Grant.

Delivery Schedule: Delivery of one Share for each Restricted Stock Unit which
vests shall occur on the applicable vesting date, provided that delivery may be
delayed as provided in Section 3 of the Agreement and pursuant to your Deferral
Election Agreement, if any.

Deferral Election Agreement?    ¨  Yes    ¨  No

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement, and the Plan.
Participant further acknowledges that any Deferral Election Agreement must be
completed and returned to the Company within thirty (30) days following the Date
of Grant. Participant finally acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement, and the Plan set forth the entire understanding
between Participant and the Company regarding the award of the Restricted Stock
Units and the underlying Shares and supersede all prior oral and written
agreements on that subject with the exception of Awards previously granted and
delivered to Participant under the Plan.

 

TERCICA, INC.     PARTICIPANT By:               Signature       Signature
Title:          Date:      Date:           

ATTACHMENTS: Agreement, Deferral Election Agreement, and the Plan



--------------------------------------------------------------------------------

TERCICA, INC.

2004 STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Award Agreement (“Agreement”), Tercica, Inc. (the
“Company”) has awarded you a Restricted Stock Unit Award pursuant to the
Company’s 2004 Stock Plan (the “Plan”), for the number of Restricted Stock Units
as indicated in your Grant Notice (collectively, the “Award”). Defined terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan. Subject to adjustment and the terms and conditions
as provided herein and in the Plan, each Restricted Stock Unit shall represent
the right to receive one (1) Share.

The details of your Award, in addition to those set forth in your Grant Notice,
are as follows.

1. NUMBER OF RESTRICTED STOCK UNITS AND SHARES.

(a) In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares occurs, the Administrator shall appropriately and proportionally
adjust the total number of Restricted Stock Units and the class of securities
issuable thereunder, and the number of Restricted Stock Units and the class of
securities that vest on each vesting date pursuant to the Vesting Schedule set
forth in your Grant Notice.

(b) Any additional Restricted Stock Units, Shares, cash or other property that
becomes subject to this Award pursuant to this Section 1 shall be subject, in a
manner determined by the Administrator, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Restricted Stock Units and Shares covered by your Award.

(c) Notwithstanding the provisions of this Section 1, no fractional Restricted
Stock Units or rights for fractional Shares shall be created pursuant to this
Section 1. The Administrator shall, in its discretion, determine an equivalent
benefit for any fractional Restricted Stock Units or fractional shares that
might be created by the adjustments referred to in this Section 1.

2. VESTING. The Restricted Stock Units shall vest, if at all, as provided in the
Vesting Schedule set forth in your Grant Notice and the Plan, provided that
vesting shall cease upon the termination of your status as a Service Provider.

3. DELIVERY OF SHARES.

(a) The form of any delivery of Shares (e.g., a stock certificate or electronic
entry evidencing such shares) shall be determined by the Company.



--------------------------------------------------------------------------------

(b) If you have not completed, signed and returned a Deferral Election Agreement
to the Company within thirty (30) calendar days following the Date of Grant
specified in your Grant Notice, the following provisions shall govern the
delivery of the Shares:

(i) Subject to the provisions of this Agreement and the Plan, in the event one
or more Restricted Stock Units vests, the Company shall deliver to you one
(1) Share for each Restricted Stock Unit that vests on the applicable vesting
date. However, if an applicable vesting date falls on a date that is not a
business day, such delivery date shall instead fall on the next following
business day.

(ii) In the event of a Change in Control, this Award will be assumed or an
equivalent right substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation in a Change in Control does not assume or substitute for this Award,
the Restricted Stock Units will vest in full subject to the consummation of such
Change in Control, and be delivered to you no event later than March 15th
following the year of the consummation of the Change in Control. For purposes of
this Section 3(b)(ii), this Award will be considered assumed if, following the
Change in Control, this Award confers the right to receive, for each Share
subject to this Award immediately prior to the Change in Control, the
consideration (whether stock, cash, or other securities or property) received in
the Change in Control by holders of Common Stock for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Change in Control is not solely common stock of the successor corporation
or its Parent, the Administrator may, with the consent of the successor
corporation, provide for the consideration to be received upon the payout of
this Award to be solely common stock of the successor corporation or its Parent
equal in fair market value to the per share consideration received by holders of
Common Stock in the Change in Control.

(iii) Notwithstanding the foregoing, in the event that you are subject to the
Company’s Insider Trading Policy and any shares covered by your Award are
scheduled to be delivered on a day (the “Original Delivery Date”) that does not
occur during an open “window period” applicable to you, as determined by the
Company in accordance with such policy, then such shares shall not be delivered
on such Original Delivery Date and shall instead be delivered on the first
business day of the next occurring open “window period” applicable to you but in
no event later than March 15th following the year of the Original Delivery Date.

(c) If you have completed, signed and returned a Deferral Election Agreement to
the Company within thirty (30) calendar days following the Date of Grant
specified in your Grant Notice, the following provisions shall govern the
delivery of the Shares:

(i) Subject to the provisions of this Agreement and the Plan, in the event one
or more Restricted Stock Units vests, the Company shall deliver to you one
(1) Share for each Restricted Stock Unit that vests on the date selected in your
Deferral Election Agreement. However, if a scheduled delivery date falls on a
date that is not a business day, such delivery date shall instead fall on the
next following business day.

 

2.



--------------------------------------------------------------------------------

(ii) In the event of a Change in Control, this Award will be assumed or an
equivalent right substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event of a Change in Control
that also qualifies as a Change in Control Transaction and the successor
corporation in such transaction does not assume or substitute for this Award,
the Restricted Stock Units will vest in full subject to the consummation of such
Change in Control Transaction and be delivered to you no later than sixty
(60) days following the date of the consummation of such Change in Control
Transaction. In the event of a Change in Control that does not also qualify as a
Change in Control Transaction and the successor in such transaction does not
assume or substitute for this Award, the Restricted Stock Units will not
accelerate in connection with such transaction. For purposes of this
Section 3(c)(ii), this Award will be considered assumed if, following the Change
in Control Transaction, this Award confers the right to receive, for each Share
subject to this Award immediately prior to the Change in Control Transaction,
the consideration (whether stock, cash, or other securities or property)
received in the Change in Control Transaction by holders of Common Stock for
each Share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the Change in Control Transaction is not solely
common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received upon the payout of this Award to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control
Transaction.

(iii) Notwithstanding the foregoing, in the event that you are subject to the
Company’s Insider Trading Policy and any shares covered by your Award are
scheduled to be delivered on a day (the “Original Delivery Date”) that does not
occur during an open “window period” applicable to you, as determined by the
Company in accordance with such policy, then such shares shall not be delivered
on such Original Delivery Date and shall instead be delivered on the first
business day of the next occurring open “window period” applicable to you but in
no event later than sixty (60) days following the Original Delivery Date.

(iv) Notwithstanding the foregoing, if (i) Restricted Stock Units are scheduled
to be delivered to you due to your Separation from Service, and (ii) you are a
“specified employee” of the Company, any Parent, or any Subsidiary (or any
successor entity thereto) within the meaning of Section 409A(a)(2)(B)(i) of the
Code on the date of your Separation from Service, then the delivery of any
shares covered to your Award shall instead occur on the earlier of: (x) the date
that is six (6) months after the date of the Separation from Service, or (y) the
date of your death.

4. PAYMENT BY YOU. This Award was granted in consideration of your past services
for the Company. Subject to Section 10 below, except as otherwise provided in
your Grant Notice, you will not be required to make any payment to the Company
(other than your services for the Company) with respect to your receipt of this
Award, vesting of the Restricted Stock Units, or the delivery of the Shares
underlying the Restricted Stock Units.

 

3.



--------------------------------------------------------------------------------

5. SECURITIES LAW COMPLIANCE. You may not be issued any Shares under your Award
unless either (i) the Shares are then registered under the Securities Act of
1933, as amended (the “Securities Act”), or (ii) the Company has determined that
such issuance would be exempt from the registration requirements of the
Securities Act. Your Award must also comply with other applicable laws and
regulations governing this Award, and you shall not receive such Shares if the
Company determines that such receipt would not be in material compliance with
such laws and regulations.

6. RESTRICTIVE LEGENDS. The Shares issued under your Award shall be endorsed
with appropriate legends, if any, determined by the Company.

7. TRANSFER RESTRICTIONS. Prior to the time that Shares have been delivered to
you, you may not transfer, pledge, sell or otherwise dispose of the shares in
respect of your Award. For example, you may not use shares that may be issued in
respect of your Restricted Stock Units as security for a loan, nor may you
transfer, pledge, sell or otherwise dispose of such shares. This restriction on
transfer will lapse upon delivery to you of shares in respect of your vested
Restricted Stock Units. Your Award is not transferable, except by will or by the
laws of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of Shares to which you were entitled at the
time of your death pursuant to this Agreement.

8. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the
Company, a Parent, or a Subsidiary, or on the part of the Company, a Parent, or
a Subsidiary to continue such service. In addition, nothing in your Award shall
obligate the Company or any Parent or Subsidiary, their respective stockholders,
boards of directors or employees to continue any relationship that you might
have as an Employee, Director, or Consultant.

9. UNSECURED OBLIGATION. As of the Date of Grant specified in your Grant Notice,
the Company will credit to a bookkeeping account maintained by the Company for
your benefit, the number of Shares subject to this Award. Your Award is
unfunded, and even as to any Restricted Stock Units which vest, you shall be
considered an unsecured creditor of the Company with respect to the Company’s
obligation, if any, to issue Shares pursuant to this Agreement. You shall not
have voting or any other rights as a stockholder of the Company with respect to
the Shares acquired pursuant to this Agreement until such Shares are issued to
you pursuant to Section 3 of this Agreement. Upon such issuance, you will obtain
full voting and other rights as a stockholder of the Company with respect to the
Shares so issued. Nothing contained in this Agreement, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or a fiduciary relationship between you and the Company or any other
person.

10. WITHHOLDING OBLIGATIONS.

(a) On or before the time you vest in your Restricted Stock Units or receive a
distribution of Shares pursuant to your Award, or at any time thereafter as
requested by the Company, you hereby authorize any required withholding from
payroll, other amounts payable to you, and any Shares issuable to you, or you
otherwise agree to make adequate provision in cash or check for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company, a Parent, or a Subsidiary which arise in connection
with your Award.

 

4.



--------------------------------------------------------------------------------

(b) Unless the tax withholding obligations of the Company, a Parent, or a
Subsidiary are satisfied, the Company shall have no obligation to deliver to you
any Shares.

(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Shares or it is determined after the delivery of Shares to
you that the amount of the Company’s withholding obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.

11. AMENDMENT. This Agreement may be amended only by a writing executed by the
Company and you which specifically states that it is amending this Agreement.
Notwithstanding the foregoing, this Agreement may be amended solely by the
Company by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to you, and provided
that no such amendment adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Company
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of this Award
which has not been delivered to you in Shares pursuant to Section 3.

12. ADDITIONAL AGREEMENTS AND ACKNOWLEDGEMENTS.

(a) The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

 

5.



--------------------------------------------------------------------------------

13. NOTICES. Any notices required to be given or delivered to the Company under
the terms of this Award shall be in writing and addressed to the Company at its
principal corporate offices. Any notice required to be given or delivered to you
shall be in writing and addressed to your address as on file with the Company at
the time notice is given. All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

14. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. The
Company shall have the power to interpret the Plan and this Agreement and to
adopt such rules for the administration, interpretation, and application of the
Plan as are consistent therewith and to interpret or revoke any such rules. All
actions taken and all interpretations and determinations made by the
Administrator shall be final and binding upon you, the Company, and all other
interested persons. No member of the Administrator shall be personally liable
for any action, determination, or interpretation made in good faith with respect
to the Plan or this Agreement.

16. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company, a Parent, or a Subsidiary
except as such plans otherwise expressly provide. The Company expressly reserves
its rights to amend, modify, or terminate any or all of the employee benefit
plans of the Company, a Parent, or a Subsidiary.

17. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

18. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

19. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
prospectus providing the information required by Rule 428(b)(1) promulgated
under the Securities Act. In addition, you acknowledge receipt of the Company’s
Insider Trading Policy.

 

6.



--------------------------------------------------------------------------------

20. DEFINITIONS. For purposes of this Agreement, the following definitions shall
apply:

(a) “Change in Control Transaction” shall mean either of the following:

(i) The acquisition, by a person or persons acting as a group, of the stock of
the Company that, together with other stock held by such person or group,
constitutes eighty percent (80%) or more of the total fair market value or total
voting power of the Company; provided, however, (i) if a person or persons
acting as a group is considered to own eighty percent (80%) or more of the total
voting power of the Company as of the Date of Grant specified in your Grant
Notice, the acquisition of additional stock by the same person or persons shall
not constitute a Change in Control Transaction; (ii) an increase in the
percentage of stock owned by a person or persons acting as a group as a result
of a transaction in which the Company acquires its own stock in exchange for
property shall be treated as an acquisition of stock for purposes of this
Section; (iii) such acquired stock of the Company remains outstanding after the
transaction; and (iv) for purposes of this Section, “persons acting as a group”
shall be determined by reference to Treas. Reg. Section 1.409A-3(i)(5)(v)(B).

(ii) The acquisition, within a twelve (12)-month period ending on the date of
the most recent acquisition, by a person or persons acting as a group, of the
Company’s assets having a total gross fair market value (determined without
regard to any liabilities associated with such assets) of sixty-seven percent
(67%) or more of the total gross fair market value of all of the assets of the
Company (determined without regard to any liabilities associated with such
assets) immediately prior to such acquisition or acquisitions; provided,
however, that a Change in Control Transaction shall not occur (i) upon a
transfer to an entity that is controlled by the Company’s stockholders
immediately after the transfer; (ii) if such assets are transferred to a
stockholder of the Company immediately before the asset transfer in exchange for
Company stock; (iii) if such assets are transferred to an entity of which fifty
percent (50%) or more of the total value or voting power is owned, directly or
indirectly, by the Company (as determined immediately after the transfer of such
assets); (iv) if such assets are transferred to a person or persons acting as a
group, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all of the outstanding stock of the Company (as
determined immediately after the transfer of such assets); or (v) if such assets
are transferred to an entity of which at least fifty percent (50%) of the total
value or voting power is owned, directly or indirectly, by a person described in
foregoing clause (iv) (as determined immediately after the transfer of such
assets); provided, further, that for purposes of this Section, “persons acting
as a group” shall be determined by reference to Treas. Reg.
Section 1.409A-3(i)(5)(vii)(C).

(b) “Separation from Service” shall mean your “separation from service” with the
Company within the meaning of Treas. Reg. Section 1.409A-1(h).

* * * * *

This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and you upon the signing by you of the Restricted Stock Unit Grant
Notice to which it is attached.

 

7.



--------------------------------------------------------------------------------

TERCICA, INC.

2004 STOCK PLAN

RESTRICTED STOCK UNIT

DEFERRAL ELECTION AGREEMENT

If you wish to defer the delivery date of shares of Common Stock under your
Award of Restricted Stock Units, please complete this Deferral Election
Agreement and return a signed copy to the Company representative identified on
the Grant Notice no later than thirty (30) calendar days following the Date of
Grant specified in the Grant Notice.

Defined terms not explicitly defined in this Deferral Election Agreement but
defined in the 2004 Stock Plan (the “Plan”) or your Restricted Stock Unit Award
Agreement (the “Agreement”) shall have the same definitions as in such
documents.

 

Name:

 

Employee Number /SS #:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of Restricted Stock Units:

 

Vesting Schedule:

 

INSTRUCTIONS

In making this election, the following rules apply:

 

  •  

You may elect a Settlement Date that occurs after the date of vesting of your
entire Award to receive the shares of vested Common Stock underlying your Award.
The “Settlement Date” will be the latest of (i) the fourth anniversary of the
Date of Grant specified in the Grant Notice; (ii) twenty-eight (28) days
following your Separation from Service; or (iii) the effectiveness of certain
change in control transactions in which the successor corporation does not
assume for your Award.

 

  •  

If a scheduled Settlement Date falls on a date that is not a business day, such
delivery date shall instead fall on the next following business day.

 

  •  

In the absence of your completion of this Deferral Election Agreement, such
shares will be issued to you on the vesting dates of your Award, subject to
Section 3(b) of your Agreement.

 

  •  

Notwithstanding the foregoing, as described in Section 3(c) of your Agreement,
the distribution of such shares, even if you make a deferral election using this
Deferral Election Agreement, may be delayed if the Company determines that your
sale of the shares on such date would violate the Company’s Insider Trading
Policy.

 

  •  

In addition, the distribution of such shares may be delayed for six (6) months
after your Separation from Service if such Separation from Service is the event
causing such issuance and you are a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code.

 

  •  

This Deferral Election Agreement is irrevocable.



--------------------------------------------------------------------------------

DEFERRAL ELECTION

I hereby irrevocably elect to defer receipt of all shares of the Common Stock
associated with the above-referenced Award until the earliest of the following:

(i) the fourth anniversary of the Date of Grant specified in the Grant Notice;

(ii) twenty-eight (28) days following your Separation from Service; or

(iii) the effectiveness of a Change in Control that also qualifies as a Change
in Control Transaction in which the successor corporation in such transaction
does not assume or substitute for the Award.

TIME OF ISSUANCE

The shares of Common Stock you are entitled to receive on the Settlement Date
specified in this Deferral Election Agreement will be transferred to you on or
as soon as administratively practicable after such Settlement Date, subject to
Section 3 of the Agreement.

TERMS AND CONDITIONS

By signing this form, you hereby acknowledge your understanding and acceptance
of the following:

 

  l. Withholding. The Company shall have the right to deduct from all deferrals
or payments hereunder, any federal, state, or local tax required by law to be
withheld, if applicable.

 

  2. Nonassignable. Your rights and interests under this Deferral Election
Agreement may not be assigned, pledged, or transferred other than as provided in
the Agreement.

 

  3. Termination of this Agreement. The Company reserves the right to terminate
this Deferral Election Agreement at any time. In such case, Common Stock granted
to you pursuant to your Agreement may be issued to you immediately, only to the
extent permitted by Section 409A of the Code and the regulations and other
guidance promulgated thereunder.

 

  4. Definition of Separation from Service. As used in this Deferral Election
Agreement, the term “Separation from Service” shall have the meaning contained
in Treas. Reg. Section 1.409A-1(h).

 

  5. Definition of Change in Control. As used in this Deferral Election
Agreement, the term “Change in Control” shall have the meaning contained in the
Plan.

 

  6. Definition of Change in Control Transaction. As used in this Deferral
Election Agreement, the term “Change in Control Transaction” shall have the
meaning contained in the Agreement.

 

2.



--------------------------------------------------------------------------------

By executing this Deferral Election Agreement, I hereby acknowledge my
understanding of and agreement with all the terms and provisions set forth
above.

 

TERCICA, INC.     PARTICIPANT By:                Signature       Signature
Title:          Date:      Date:           

 

3.



--------------------------------------------------------------------------------

TERCICA, INC.

2004 STOCK PLAN